Citation Nr: 0801354	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The June 2003 rating 
decision addressed several issues, but the notice of 
disagreement received in July 2003 only listed the PTSD 
issue.  A statement of the case addressing the PTSD issue was 
issued in December 2003, and a substantive appeal was 
received in July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

The statement of the case on the issue of entitlement to 
service connection for PTSD was issued to the veteran in 
December 2003.  Since the issuance of the statement of the 
case and prior to transfer of the case to the Board, the 
veteran submitted additional evidence, including SSA records.  
Although certain appeal checklists prepared by the RO refer 
to supplemental statements of the case, the Board's review of 
the claims file fails to show any supplemental statement of 
the case issued after receipt of the additional evidence.  In 
other words, the record does not show that the RO has 
reviewed the new evidence and issued a supplemental statement 
of the case for the issue of entitlement to service 
connection for PTSD as contemplated by regulation.  Under the 
circumstances, this matter must be returned to the RO for 
review of the additional evidence.  

The Board also notes that the December 2003 statement of the 
case sets forth the reason for the denial as a lack of a 
medical diagnosis of PTSD.  It appears that subsequent 
evidence includes a medical diagnosis of PTSD.  The RO's 
attention is directed to this development in considering the 
issue on appeal. 

Accordingly, the case is REMANDED for the following actions:

The RO should undertake a review of all 
evidence received since the December 
2003 statement of the case.  After 
undertaking any additional development 
which may be necessary, the RO should 
determine if entitlement to service 
connection for PTSD is warranted.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


